ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and, after a hearing on Richard D. Schreiber's Petition for Reinstatement, recommends that he be reinstated to the practice of law subject to probation and certain conditions. This Court, being duly advised, now finds that the Commission's recommendation should be approved and the petitioner should be reinstated subject to probation and the recommended conditions.
IT IS, THEREFORE, ORDERED that Richard D. Schreiber is hereby reinstated to the Indiana Bar on the condition that he remain on probation for a period of two (2) years from the date of this Order. As a condition of his continued practice during the period of probation, the petitioner shall provide, at his own expense, twice per year, audit reports on his lawyer's trust account to the Indiana Supreme Court Disciplinary Commission. Such reports shall be conducted and prepared by a certified public accountant.
IT IS FURTHER ORDERED that the Clerk of this Court shall forward copies of this Order to the parties and their attorneys of record, to the Indiana State Board of Law Examiners, to the Indiana Commission for Continuing Legal Education and to all parties who were previously notified of the petitioner's suspension under this cause.
All Justices concur.